Citation Nr: 0507072	
Decision Date: 03/11/05    Archive Date: 03/21/05

DOCKET NO.  03-13 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for thyroid cystic 
lesions.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a heart disorder 
manifested by complaints of chest pain, to include as 
secondary to hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Carol L. Eckart


INTRODUCTION

The veteran served on active duty from September 1967 to 
August 1969.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of August 2002 from the Regional 
Office (RO) of the Department of Veterans Affairs (VA), which 
denied the enumerated issues.

The veteran testified at a hearing held before the 
undersigned Veterans Law Judge at the RO in November 2004.  

The issues of entitlement to service connection for 
hypertension and a heart disorder are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

On November 18, 2004, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant, that a withdrawal of his appeal of a claim for 
service connection for thyroid cystic lesions is requested.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2004).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (2004).  

The veteran's substantive appeal, received at the RO on April 
30, 2003, is dated April 28, 2003 and was signed and 
submitted by the veteran.  On October 24, 2004, this issue 
was certified before the Board.  Subsequently, on November 
18, 2004, the same date as the veteran's Travel Board 
hearing, the Board received a statement signed by the veteran 
stating: "I would like to withdraw my appeal for service 
connection for thyroid cystic lesions."  

The appellant has withdrawn his appeal of his claim for 
entitlement to service connection for thyroid cystic lesions 
and, hence, there remain no allegations of errors of fact or 
law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review the appeal of this issue and 
it is dismissed without prejudice.


ORDER

The appeal of the claim for entitlement to service connection 
for thyroid cystic lesions is dismissed.





REMAND

The veteran contends that he is entitled to service 
connection for hypertension and a heart disorder as secondary 
to his hypertension.  The veteran alleged that he was 
prescribed an amphetamine in service in order to stay awake.  
He also alleges that he was diagnosed with hypertension while 
serving on active duty in the Reserves between February and 
March 1975.  

Service medical records show that the veteran, on one 
occasion, requested medication to stay awake as he had guard 
duty that night after a full day of details and 1 1/2 hours of 
sleep the last night.  He was prescribed Edrisal consisting 
of caps and shot. The veteran's DD-214 service personal 
record reflects that he received a Combat Infantry Badge.  
The veteran testified at his Travel Board hearing that he 
experienced chest pains and a "flushed feeling" while in 
the field under combat conditions.  

The veteran has also indicated that he was diagnosed with 
hypertension while serving on active duty status in the 
Reserves on February 15, 1974 and March 27, 1975, with HHC 
844h Eng BN.  He submitted a copy of Reserve records reveal 
that on 2/15/74 he was a unit clerk (USAR Ready) with HHC 
844h Eng BN, in Knoxville, Tennessee.  He was also a unit 
clerk on 14 day Active Duty Training effective 7/28/74 with 
the same unit in Ft. Bragg, North Carolina and was a unit 
clerk (USAR ready) on 8/28/74, and a Chap Assist on 1/11/75 
with the same unit back in Knoxville, Tennessee.  On March 
27, 1975 he was noted to be with the USAR CON GP (reinf) at 
RCPAC.  No medical records in conjunction with any periods of 
active Reserve duty have been obtained.

The veteran reported that a psychiatrist who treated him for 
PTSD symptoms at the Johnson City, Tennessee VA facility has 
linked the veteran's hypertension to his experiences in 
Vietnam.  Although there are numerous VA records from the 
Mountain Home facility, it does not appear that any records 
of PTSD treatment from the VA facility in Johnson City have 
been obtained.  

The Board finds that in light of the evidence that the 
veteran was prescribed Edrisal in service in order to stay 
awake, and in light of his contentions that this triggered 
his current cardiovascular problems, a VA examination is 
warranted in this case.  The Board notes that a recent 
decision of the United States Court of Veterans Appeals 
(CAVC) found that the reasons and bases were inadequate to 
support a conclusion that a VA examination was not necessary 
in an original claim for service connection in which some 
possible symptoms of the claimed disorder were shown in 
service.  See  Duenas v Principi, No. 03-1251 (U.S. Vet App. 
Dec 15, 2004) (per curiam).  

Accordingly in order to ensure further compliance with the 
VA's duty to assist, this case is REMANDED to the VBA AMC for 
the following actions:

1.  VBA AMC should request the veteran's 
reserve medical records from the National 
Personnel Records Center (NPRC) the Army 
Reserve Personnel Center (ARPERCEN), and 
any other locations where it is 
determined such records may be found.  
Among the records to be obtained, should 
be records from the HHC 844h Eng BN, in 
Knoxville, Tennessee for the dates of 
2/15/74, 8/28/74, and 1/11/75 and records 
from the same unit but located at Ft. 
Bragg, North Carolina for a 14 day period 
starting 7/28/74.  Also records from USAR 
CON GP (reinf) at RCPAC from 3/27/75 
should be obtained.  

2.  The AMC should attempt to obtain all 
VA medical records from the Johnson City 
Vet Center VA facility, including PTSD or 
other clinical psychological records.  If 
these records are not available, 
certification of such must be placed in 
the record.

3  After completion of #1 and 2, schedule 
the veteran for a VA cardiovascular 
examination to determine the nature, 
extent of severity, and etiology of any 
cardiovascular disorder which may be 
present.  The scheduling notice of this 
examination must be sent to the veteran's 
most recent address of record.  

The claims folder and a separate copy of 
this remand must be made available to and 
be reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact reviewed in 
conjunction with the examination. All 
indicated special tests should be 
undertaken.

The examiner must fully address the 
following medical issues:

(a) Does the veteran have any current 
cardiovascular disability (ies)? If so, 
what is/are the diagnosis(es)?

(b) Is it at least as likely as not (i.e. 
a 50 percent or greater likelihood) that 
any currently identified cardiovascular 
disability(ies), to include hypertension 
and any heart disability is/are related 
to any incident during the veteran's 
period of military service, to include 
the documented complaint of chest pain in 
March 1969 and the May 1969 incident in 
which he was prescribed Edrisal to stay 
awake, and if existing prior to service 
was/were aggravated beyond natural 
progression thereby?  

(c) If both hypertension and a heart 
disability are diagnosed, is it as likely 
as not (i.e. a 50 percent or greater 
likelihood) that the heart disability was 
caused or aggravated by the hypertension?

(d) (To be answered only if Reserve 
medical records are obtained) Is it at 
least as likely as not (i.e. a 50 percent 
or greater likelihood) that any currently 
identified cardiovascular disability 
began during or was aggravated during any 
period of active duty for training?

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.  If any an opinion cannot be 
provided without resort to speculation, 
the examiner should so note.

4The RO should adjudicate the issues of 
entitlement of service connection for 
hypertension and a heart disorder.  If 
any benefit requested on appeal is not 
granted to the appellant's satisfaction, 
the AMC should issue a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
action taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations pertaining 
to the claim currently on appeal.  A 
reasonable period of time for a response 
should be afforded.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


